Citation Nr: 1617553	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-29 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial increased rating for service-connected major depressive disorder (MDD), evaluated as 30 percent disabling from September 8, 2009 to April 1, 2015, and 70 percent disabling from April 2, 2015. 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to March 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board, in a November 2015 remand, remanded the matter to the agency of original jurisdiction (AOJ) for further development.

In a December 2015 supplemental statement of the case (SSOC), the AOJ partially granted the Veteran's claim for an increased rating for MDD and awarded a 70 percent rating, effective April 2, 2015.  As the Veteran was not granted the full benefit sought, the issue of a higher rating for an acquired psychiatric disorder remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

The Board's action in this case is a partial grant and partial remand, with the claim partly addressed in the REMAND section below and REMANDED to the AOJ.


FINDING OF FACT

For the period from September 9, 2009 to April 1, 2015, the Veteran's MDD was productive of passive suicidal ideation and significant impairment of interpersonal functioning; a Global Assessment of Functioning (GAF) score of 50 was assigned during this period by a VA examiner.


CONCLUSION OF LAW

For the period from September 9, 2009 to April 1, 2015, the criteria for a 70 percent rating for MDD were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.59, 4.130, Diagnostic Codes 9433, 9434 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. §§ 5103, 5103A, implemented in part at 38 C.F.R. § 3.159, addresses VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  No further discussion of these provisions is needed in this case, however; this claim is being partially granted, and any remaining necessary notification and development will be accomplished on remand.

Disability evaluations are determined by considering a Veteran's present symptomatology in light of VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule are numerical representations of the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their subsequent effect on civilian life after discharge.  38 C.F.R. § 4.1.  
If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Under the General Rating Formula of 38 C.F.R. § 4.130, a rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating may be assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In treating and evaluating mental disorders under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV), mental health professionals assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness.  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  Clinicians have assigned the Veteran GAF scores ranging from 50 to 60.  GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran's psychiatric disorder was evaluated by a VA examiner in a March 2010 examination.  The Veteran reported symptoms of mild insomnia, social withdrawal, feelings of guilt and hopelessness, diminished energy, decreased concentration, decreased appetite, and passive suicidal ideation.  He also stated that these symptoms began while in service in 2000 around the time that he began having marital problems with his ex-wife.  After an in-person interview and review of the claims file, the examiner diagnosed dysthymic disorder and major depressive disorder, recurrent and without psychotic features.  The examiner assigned a GAF score of 50.  With regards to the functional impact of the disorder, the examiner opined that it caused clinically significant impairment in the Veteran's interpersonal functioning and resulted in distractibility and missing some amount of work. 

Given the findings of passive suicidal ideation, significant impairment in interpersonal functioning, and the assigned GAF score of 50 - which can signify inability to keep a job - the Board finds that the 30 percent evaluation assigned between September 8, 2009 and April 1, 2015 is inadequate and that a higher evaluation is warranted.  The fact of both suicidal ideation and the very low GAF score suggests that the disability during that time was not significantly less disabling than at present and that the currently assigned 70 percent evaluation should be assigned as of September 8, 2009.  To that extent, the appeal is granted.

The question before the Board now becomes whether an evaluation in excess of 70 percent is warranted for the entire appellate period.  The resolution of that question requires additional development and adjudication to be accomplished by the AOJ on remand, as described below.  The Board thus determines that a partial grant and a partial remand is the appropriate disposition of this case, as this will result in the fullest and most favorable determination of the claim possible based upon the evidence currently of record.



ORDER

A 70 percent rating for MDD is granted for the period from September 8, 2009 to April 1, 2015, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran has not been afforded a VA psychiatric examination since March 2010, approximately six years ago.  While he provided updated information as to loss of work due to MDD in January 2011, this is also more than five years ago, and the circumstances may have changed.  A disability benefits questionnaire (DBQ) from April 2015 provides updated information as to several facets of the Veteran's disability but does not address the question of the impact of MDD on social and occupational functioning in sufficient depth to serve in lieu of a more recent VA examination.  A new examination is thus "necessary" under 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran should also be afforded the opportunity to supplement the record with updated employment information and additional medical documentation on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran with a 38 C.F.R. § 3.159(b) letter addressing the claim on appeal and obtain the names and addresses of all medical care providers who treated the Veteran for his major depressive disorder.  Updated employment information (i.e., whether the Veteran remains employed, and if so to what extent is his employment affected by major depressive disorder) should also be requested.   After securing the necessary releases, obtain any outstanding records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.  All new documentation must be added to VBMS.

2.  Schedule the Veteran for a VA psychiatric examination to determine the symptoms and severity of the Veteran's major depressive disorder.  The claims file must be reviewed, and the Veteran must be interviewed.  All subjective complaints and objective findings must be documented in the examination report.  A multi-axial diagnosis must be rendered, and the examiner most explain this diagnosis in terms of the Veteran's current social and occupational impairment resulting from the service-connected psychiatric disorder.  All opinions must be supported by a detailed rationale in a typewritten report, to be added to VBMS.

3.  Finally, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


